       Case: 1:19-cv-05312 Document #: 30 Filed: 01/31/20 Page 1 of 5 PageID #:108




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ANJANETTE YOUNG,                                      )
                                                      )      Case No.: 19-cv-5312
         Plaintiff,                                   )
                                                      )      Judge John. J. Tharp
-vs-                                                  )
                                                      )      Magistrate Judge Schenkier
THE CITY OF CHICAGO, et al                            )
                                                      )
         Defendants.                                  )

                              DEFENDANTS’ STATUS REPORT

1.      The Nature of the Case:

            A. Identify (names and contact information) for all attorneys of record for each party,
               including the lead trial attorney.

Plaintiff Anjanette Young:

Keenan J. Saulter
Saulter Law P.C.
900 Ridge Road, Suite 3SE
P.O. Box 1475
Homewood, IL 60430
708-573-0060
kjs@saulterlaw.com

Defendant City of Chicago:

Kyle A. Rockershousen, Lead Attorney
Marques Alan Berrington
City Of Chicago Department of Law
30 N. Lasalle St., Suite 900
Chicago, IL 60602
(312) 744-6995
Marques.Berrington@cityofchicago.org
Kyle.Rockershousen@cityofchicago.org




                                             Page 1 of 5
    Case: 1:19-cv-05312 Document #: 30 Filed: 01/31/20 Page 2 of 5 PageID #:109




Defendant Officers

Elizabeth Hanford, Lead Attorney
Jessica Griff
Nathan Shine
City of Chicago Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 742-5113
Atty. No. 6324009
Jessica.Griff@cityofchicago.org
Elizabeth.Hanford@cityofchicago.org
Nathan.Shine@cityofchicago.org

          B. Briefly describe the nature of the claims asserted in the complaint and any
             Counterclaims and/or third party claims.

    Plaintiff has filed suit against the City of Chicago and Chicago police officers alleging
that the officers violated her fourth amendment rights. Plaintiff has additional claims
brought under Illinois law. Plaintiff’s Complaint contains 8 counts:

       Count I – Unlawful search and seizure under the fourth amendment of the United
       States constitution.

       Count II – False Imprisonment under Illinois law.

       Count III – Assault under Illinois law.

       Count IV – Battery under Illinois law.

       Count V – Invasion of privacy under Illinois law.

       Count VI – Trespass under Illinois law.

       Count VII – Intentional Infliction of Emotional Distress under Illinois law.

       Count VIII – Negligent Infliction of Emotional Distress under Illinois law.

There are no counterclaims or third party claims.

          C. Briefly identify the major legal and factual issues in the case.

        Whether the actions the Defendant Officers took in procuring the search warrant for
Plaintiff’s residence violated the fourth amendment of the constitution.




                                             Page 2 of 5
     Case: 1:19-cv-05312 Document #: 30 Filed: 01/31/20 Page 3 of 5 PageID #:110




           D. State the relief sought by any of the parties.

         Plaintiff is seeking compensatory damages, punitive damages, reasonable attorney’s fees,
litigation costs and expenses. Defendants deny that Plaintiff is entitled to any relief whatsoever.

2.     Jurisdiction: Explain why the Court has subject matter jurisdiction over the plaintiff(s)’
        claim(s).

           A. Identify all federal statutes on which federal question jurisdiction is based.

       This action arises under 42 U.S.C. §1983. This Court has jurisdiction pursuant to 28
U.S.C. §§1331 and 1343. The Court has supplemental jurisdiction of Plaintiffs’ state law claims.

           B. If jurisdiction over any claims is based on diversity or supplemental jurisdiction:

       (1) State whether/why the amount in controversy exceeds the jurisdictional threshold or
whether there is a dispute regarding the amount in controversy (and, if so, the basis of that dispute).

       There are no claims based on diversity jurisdiction.

        (2) Identify the state of citizenship of each named party. For unincorporated associations,
LLC’s, partnerships and other business entities that are not corporations, the state(s) in which any
individual members of the business unit are citizens must be identified.

       All parties are citizens of the state of Illinois.

3.     Status of Service: Identify any defendants that have not been served.

       None

4.      Consent to Proceed Before a United States Magistrate Judge: Confirm that counsel have
advised the parties that they may proceed before a Magistrate Judge if they consent unanimously
and advise whether there is, or is not, unanimous consent. Do NOT report whether individual
parties have so consented.

        The parties have not unanimously consented to proceeding before a Magistrate Judge
at this time.

5.     Motions:

           A.   Briefly describe any pending motions.

       Defendants’ Joint Motion to Dismiss for Failure to State a Claim.

           B.   State whether the defendant(s) anticipate responding to the complaint by filing an
                Answer or by means of motion.


                                              Page 3 of 5
     Case: 1:19-cv-05312 Document #: 30 Filed: 01/31/20 Page 4 of 5 PageID #:111




      Defendants filed a Motion to Dismiss, set for presentment before this Court on
February 7, 2020.

6.     Status of Settlement Discussions:

          A.   Indicate whether any settlement discussions have occurred;

       Settlement discussions have not yet occurred.

          B.   Describe the status of any settlement discussions; and

       Settlement discussions have not yet occurred.

          C.   Whether the parties request a settlement conference.

       The parties do not request a settlement conference at this time.

Dated: January 31, 2020

Respectfully submitted,

MARK A. FLESSNER
Corporation Counsel of the City of Chicago

BY: /s/ Marques Berrington
Marques Berrington
Assistant Corporation Counsel

Kyle Rockershousen, Assistant Corporation Counsel
Marques Berrington, Assistant Corporation Counsel
City of Chicago Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, IL 60602
(312) 744-6995
Marques.Berrington@cityofchicago.org
Counsel for Defendant City of Chicago

By: /s/ Elizabeth K. Hanford
Elizabeth K. Hanford
Assistant Corporation Counsel

Jessica Griff, Assistant Corporation Counsel Supervisor
Elizabeth Hanford, Assistant Corporation Counsel
Nathan Shine, Assistant Corporation Counsel


                                            Page 4 of 5
    Case: 1:19-cv-05312 Document #: 30 Filed: 01/31/20 Page 5 of 5 PageID #:112




City of Chicago Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 742-5113
Atty. No. 6324009
Jessica.Griff@cityofchicago.org
Elizabeth.Hanford@cityofchicago.org
Nathan.Shine@cityofchicago.org
Counsel for Defendant Officers




                                           Page 5 of 5
